Case 2:20-cv-02874-AB-SK Document 62 Filed 09/18/20 Page 1 of 10 Page ID #:695



 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2
     SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
 4   San Francisco, California 94111
     Phone: (415) 979-0500
 5
 6   Raymond M. DiGuiseppe (SBN 228457)
     law.rmd@gmail.com
 7   THE DIGUISEPPE LAW FIRM, P.C.
 8   4320 Southport-Supply Road, Suite 300
     Southport, North Carolina 28461
 9
     Phone: (910) 713-8804
10
11   Attorneys for Plaintiffs Adam Brandy, et al.

12
     PAUL B. BEACH, State Bar No. 166265
13   pbeach@lbaclaw.com
14   JIN S. CHOI, State Bar No. 180270
     jchoi@lbaclaw.com
15   LAWRENCE BEACH ALLEN & CHOI, PC
16   100 West Broadway, Suite 1200
     Glendale, California 91210-1219
17   Telephone No. (818) 545-1925
18
     Attorneys for Defendants County of Los Angeles,
19
     Sheriff Alex Villanueva, and Barbara Ferrer
20
21                       UNITED STATES DISTRICT COURT
22
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
23
24   ADAM BRANDY, et al.,                             Case No. 2:20-cv-2874
25                            Plaintiffs,             PARTIES’ JOINT RULE 26(F) REPORT
26
           vs.                                        Scheduling Conf.: October 2, 2020
27                                                    Time: 10:00 a.m.
28                                                    Courtroom 7B

                                                 1
                                  PARTIES’ JOINT RULE 26(f) REPORT
                                        CASE NO. 2:20-cv-2874
Case 2:20-cv-02874-AB-SK Document 62 Filed 09/18/20 Page 2 of 10 Page ID #:696



 1   ALEX VILLANUEVA, in his official                     Hon. André Birotte, Jr.
     capacity as Sheriff of Los Angeles
 2
     County, et al.,
 3
 4                               Defendants.

 5
 6            Pursuant to this Court’s Order Setting Scheduling Conference [ECF No. 48],
 7   and as continued by the Court’s Order Continuing Hearings and Deadlines filed on
 8   August 28, 2020 [ECF No. 61], the parties hereto, plaintiffs Adam Brandy et al.
 9   (“Plaintiffs”) and defendants County of Los Angeles, Sheriff Alex Villanueva, and
10   Barbara Ferrer (“County Defendants”) hereby and jointly submit this report as
11   required by the Court and Fed. R. Civ Pro. 26(f), in advance of the Scheduling
12   Conference to be held on October 2, 2020 at 10:00 a.m. in Courtroom 7B of this
13   Court.
14
15   A.       STATEMENT OF THE CASE
16            Plaintiffs: Plaintiffs brought this action against the County of Los Angeles,
17   through its officials, and other State and local officials who issued various orders
18   that forced the closure of all firearms and ammunition retailers within the County.
19   In an effort to abate the spread of the COVID-19 coronavirus pandemic, on March
20   19, 2020, the County of Los Angeles Department of Public Health issued an Order
21   titled, “Safer at Home Order for Control of COVID-19.” The County Order applied
22   to all of Los Angeles County, except Pasadena and Long Beach. It “require[d] all
23   indoor malls, shopping centers, playgrounds and non-essential businesses to close.”
24   Only “Essential Businesses” could remain open. FAC, ¶ 43. By and through their
25   exclusion of firearm retailers and other businesses from “Essential Businesses”
26   under the Orders – and in Sheriff Villanueva’s case, an expressly-stated order
27   closing all firearm retailers – Plaintiffs contend that these policies infringed upon
28   constitutionally protected conduct and activity.
                                                     2
                                      PARTIES’ JOINT RULE 26(f) REPORT
                                            CASE NO. 2:20-cv-2874
Case 2:20-cv-02874-AB-SK Document 62 Filed 09/18/20 Page 3 of 10 Page ID #:697



 1         Plaintiffs filed their initial complaint on March 27, 2020 [ECF No. 1] and
 2   their First Amended Complaint on March 29, 2020 [ECF No. 9], to address the
 3   meaning and effect of state and local orders which addressed the spread of
 4   COVID-19 in California, and the resulting shutdown of firearm retailers,
 5   ammunition vendors, and gun ranges within the County of Los Angeles. The
 6   current and operative FAC alleges claims for declaratory and injunctive relief, and
 7   for nominal damages, under 42 U.S.C. § 1983. Plaintiffs specifically allege that for
 8   defendants’ Orders effected a deprivation of the right to keep and bear arms,
 9   secured by the Second Amendment, FAC, Count One, ¶¶ 82-91, and that the
10   defendants’ orders were unconstitutionally vague, FAC, Count Two, ¶¶ 92-108.
11         The relief sought in the FAC is primarily, though not limited to, declaratory
12   and injunctive relief. Plaintiffs have alleged that defendants’ enforcement and
13   threats of enforcement of the relevant orders, including the County’s March 19
14   Order and Sheriff’s Villanueva’s Order violated the Second and Fourteenth
15   Amendments. FAC, ¶ 90. The individual and retailer plaintiffs allege that
16   defendants will continue or resume to enforcement such orders. FAC, ¶ 88. The
17   organizational plaintiffs have also alleged a credible threat of the same against their
18   members – including individual and retailer plaintiffs and all similarly situated
19   individuals and retailers. FAC, ¶ 89.
20         Plaintiffs have further and specifically alleged injury, in that defendants’
21   policies, practices, customs, and ongoing enforcement and threats of enforcement
22   of their various orders and directives have prevented individual plaintiffs, their
23   customers, and the organizational plaintiffs’ members from exercising their rights,
24   “including the purchase, sale, transfer of, and training with constitutionally
25   protected arms, ammunition, magazines, and appurtenances – [and] are thus
26   causing injury and damage that is actionable under 42 U.S.C. § 1983.” FAC, ¶ 91.
27   Plaintiffs’ complaint prays for, among other things, nominal damages against the
28
                                                   3
                                    PARTIES’ JOINT RULE 26(f) REPORT
                                          CASE NO. 2:20-cv-2874
Case 2:20-cv-02874-AB-SK Document 62 Filed 09/18/20 Page 4 of 10 Page ID #:698



 1   local defendants, including the County Defendants, for violation of the Second
 2   Amendment. FAC, Prayer for Relief, p. 46 at ¶ 5.
 3         Defendants: In response to the extraordinary COVID-19 pandemic, the
 4   County of Los Angeles has implemented emergency public health orders in
 5   accordance with the most up-to-date scientific and medical data gathered and
 6   examined by public health professionals, in an effort to limit, as much as possible,
 7   the community spread of COVID-19 to help avoid the overwhelming of medical
 8   resources and reduce the rate of COVID-19 related fatalities. The County’s
 9   emergency public health orders have included guidelines regarding the use of
10   personal protection equipment, social distancing and working from home, and
11   mandated the temporary closures of specifically identified public activities and
12   high-risk businesses. The County’s orders, however, do not result in the closure of
13   any firearms and ammunitions retailers operating in the County, or infringe upon
14   the lawful exercise of Second Amendment rights by County residents. Moreover,
15   any prior temporary closure of such retailers, as alleged by Plaintiffs, was
16   constitutionally justified. Therefore, Plaintiffs’ claims for declaratory and
17   injunctive relief, and nominal damages, are without legal merit and fail as a matter
18   of law.
19
20   B.    SUBJECT MATTER JURISDICTION
21         The Parties are in agreement that this Court has subject matter jurisdiction
22   over the Plaintiffs’ claims pursuant to 28 U.S.C. §§ 1331, 1343, and 2202. This is
23   an action for deprivation of civil rights brought pursuant to 42 U.S.C. § 1983.
24
25   C.    LEGAL ISSUES
26         Plaintiffs contend that the remaining defendants’ policies, customs and
27   practices violated the Second Amendment in that they constituted an unjustifiable
28   infringement upon constitutionally-protected activity, including the right to keep
                                                   4
                                    PARTIES’ JOINT RULE 26(f) REPORT
                                          CASE NO. 2:20-cv-2874
Case 2:20-cv-02874-AB-SK Document 62 Filed 09/18/20 Page 5 of 10 Page ID #:699



 1   and bear arms, to acquire and purchase arms and ammunition, and the right to train
 2   with firearms and ammunition.
 3         Plaintiffs also brought a second count alleging that the defendants’ orders,
 4   including the State orders of the Governor, were unconstitutionally vague and
 5   violated due process. However, after negotiating a stipulated dismissal which
 6   operated to clarify the State defendants’ position that their orders did not require
 7   the closure of firearm retailers, ammunition vendors or shooting ranges [ECF No.
 8   53, Exh. A, ¶ 6], Plaintiffs voluntarily dismissed the State defendants, Gov.
 9   Newsom and Dr. Sonia Y. Angell, on July 8, 2020. [ECF No. 53]. Plaintiffs further
10   filed voluntary dismissals of the City of Burbank defendants [ECF No. 52], and the
11   City of Los Angeles defendants [ECF No. 54]. In their opposition to the County
12   Defendants’ Motion for Judgment on the Pleadings, Plaintiffs agreed that they
13   would dismiss the due process claim (second count) via amendment.
14         The primary legal issue presented in the case is whether the County
15   Defendants’ orders and policies as applied to firearm retailers and industries were
16   an infringement upon constitutionally protected activity, and if so, whether such an
17   infringement could be justified.
18         Defendants’ pending Motion for Judgment on the Pleadings seeks dismissal
19   of this action, asserting that Plaintiffs’ claims have been rendered moot by the plain
20   meaning and effect of the County’s emergency public health orders – which do not
21   require the closure of firearms and ammunition retailers operating in the County.
22   Furthermore, the alleged Second Amendment violation fails as a matter of law
23   because there was a constitutionally reasonable fit between any burdens that were
24   allegedly imposed on Plaintiffs’ Second Amendment rights and the goal of limiting
25   the spread of COVID-19 transmission in the community.
26
27   D.    PARTIES/EVIDENCE
28         At present, the Plaintiffs are: Adam Brandy; Jonah Martinez; Daemion
                                                   5
                                    PARTIES’ JOINT RULE 26(f) REPORT
                                          CASE NO. 2:20-cv-2874
Case 2:20-cv-02874-AB-SK Document 62 Filed 09/18/20 Page 6 of 10 Page ID #:700



 1   Garro, DG 2A Enterprises, Inc. d.b.a. Gun World; Jason Montes; Weyland-Yutani
 2   LLC d.b.a. Match Grade Gunsmiths; Alan Kushner; The Target Range; Tom Watt;
 3   A Place to Shoot, Inc.; Second Amendment Foundation; California Gun Rights
 4   Foundation; National Rifle Association of America; and Firearms Policy Coalition,
 5   Inc. Plaintiffs plan to amend their current complaint, however, to substitute parties
 6   and eliminate defendants that have already been dismissed. Plaintiffs propose to
 7   have a motion to amend heard by November 20, 2020.
 8         At present, the key documents that Plaintiffs will rely upon in their primary
 9   case will consist of the promulgated orders, policies, and announcements of the
10   County Defendants, which Plaintiffs allege had the effect of shutting down firearm
11   retailers, ammunition vendors, product manufacturers, gunsmiths, and/or shooting
12   ranges, either by direct order/policy or by excluding them from the definition of
13   “Essential Businesses” under the County Orders. Plaintiffs will further show that
14   cities within the County followed such County policies to effect localized
15   shutdowns of firearm and ammunition retailers.
16         Defendants will conduct discovery to obtain information specific to the
17   presently named individual, retailer and organizational Plaintiffs, with respect to
18   the grounds for the Second Amendment infringements to which they were
19   allegedly subjected. The scope of this discovery may have to be expanded in the
20   event that Plaintiffs are granted leave to amend the operative complaint to add new
21   Plaintiffs and/or claims.
22
23   E.    DAMAGES
24         Plaintiffs seek declaratory judgment, injunctive relief, and nominal damages
25   in this matter. See, New York State Rifle & Pistol Assoc., Inc. v. City of New York,
26   140 S.Ct. 1525, 1536 (2020) (Alito, J., dissenting).
27   //
28   //
                                                  6
                                   PARTIES’ JOINT RULE 26(f) REPORT
                                         CASE NO. 2:20-cv-2874
Case 2:20-cv-02874-AB-SK Document 62 Filed 09/18/20 Page 7 of 10 Page ID #:701



 1   F.     INSURANCE
 2          Defendants are self-insured.
 3
 4   G.     MOTIONS
 5          County Defendants have filed a Motion for Judgment on the Pleadings [ECF
 6   No. 56]. If County Defendants’ motion is denied, Plaintiffs will file a Motion for
 7   Leave to Amend to be heard by November 20, 2020.
 8
 9   H.     DISPOSITIVE MOTIONS
10          In addition to the pending Motion for Judgment on the Pleadings,
11   Defendants will file a Motion for Summary Judgment if necessary.
12
13   I.     COMPLEX LITIGATION
14          The Parties are in agreement that this case does not constitute complex
15   litigation.
16
17   J.     STATUS OF DISCOVERY
18          In light of the Defendants’ pending Motion for Judgment on the Pleadings,
19   the parties have agreed to exchange initial disclosures under Rule 26(a)(1) on or
20   before October 9, 2020.
21
22   K.     DISCOVERY PLAN
23          The Parties do not anticipate any deviation from the ordinary discovery
24   limitations or rules set forth in FRCP 26.
25          Subjects on which discovery may be needed:
26          Plaintiffs: The issuance of the County Orders, the rationale for excluding
27   firearm retailers etc. from the definition of Essential Businesses, any consideration
28   of less restrictive alternatives, any other documents and witnesses supporting the
                                                  7
                                   PARTIES’ JOINT RULE 26(f) REPORT
                                         CASE NO. 2:20-cv-2874
Case 2:20-cv-02874-AB-SK Document 62 Filed 09/18/20 Page 8 of 10 Page ID #:702



 1   issuance of the County Orders, and the effect of those orders, including
 2   enforcement of the orders in cities within the County. After anticipated amendment
 3   of the complaint, the Parties anticipate propounding written discovery requests
 4   (document requests, requests for admission, and interrogatories) and taking
 5   depositions beginning in 2021.
 6         Defendants: Defendants will obtain discovery about the basis for each
 7   Plaintiff’s claim, and the claims of any new Plaintiffs that may be added to this
 8   action.
 9         The Parties do not anticipate that this case will involve unusual issues related
10   to the preservation of Electronically Stored Information, or the production of an
11   inordinate amount of ESI.
12         The Parties do not anticipate any extraordinary issues of claims or privilege
13   that might arise in this case, or the need for any protective orders to protect the
14   disclosure of sensitive or confidential information.
15         At present, the Parties do not anticipate any deviations from the ordinary
16   limitations on discovery imposed by the Federal Rules.
17
18   L.    DISCOVERY CUTOFF
19         The Parties would propose a fact witness discovery cutoff date of May 14,
20   2021, in accordance with the proposed Schedule of Pretrial and Trial Dates
21   Worksheet, attached (17 weeks before the proposed FPTC of September 10, 2021).
22
23   M.    EXPERT DISCOVERY
24         The Parties propose completing expert disclosures in accordance with the
25   schedule attached hereto as Exhibit A.
26
27   N.    SETTLEMENT CONFERENCE/ADR
28         The Parties are in agreement to use the assistance of a Magistrate Judge to
                                                   8
                                    PARTIES’ JOINT RULE 26(f) REPORT
                                          CASE NO. 2:20-cv-2874
Case 2:20-cv-02874-AB-SK Document 62 Filed 09/18/20 Page 9 of 10 Page ID #:703



 1   conduct any settlement conference.
 2
 3   O.      TRIAL ESTIMATE
 4           At present, Plaintiffs believe this matter will be a court trial, not exceeding
 5   four (4) days.
 6           Defendants reserve their right to a jury trial assuming, by the time of trial,
 7   there are any claims remaining that give rise to a right to a jury trial.
 8
 9   P.      TRIAL COUNSEL
10           Plaintiffs will be represented at trial by: George M. Lee and Raymond M.
11   DiGuiseppe.
12           County Defendants will be represented at trial by: Paul B. Beach and Jin S.
13   Choi.
14
15   Q.      INDEPENDENT EXPERT OR MASTER
16           The Parties are in agreement that this case is not appropriate for the use of an
17   independent expert or master pursuant to FRCP 53.
18
19   R.      SCHEDULE WORKSHEET
20           The Parties’ proposed Worksheet is attached as Exhibit A. The Parties are in
21   agreement in requesting that the FPTC take place on September 10, 2021, and
22   request that the Trial take place on September 28, 2021. The dates contained in the
23   Worksheet are calculated in accordance with the Court’s designated time
24   parameters based on the proposed FPTC date.
25
26   S.      Other Issues
27           None at this time.
28
                                                    9
                                     PARTIES’ JOINT RULE 26(f) REPORT
                                           CASE NO. 2:20-cv-2874
Case 2:20-cv-02874-AB-SK Document 62 Filed 09/18/20 Page 10 of 10 Page ID #:704



 1   Dated: September 18, 2020                SEILER EPSTEIN LLP
 2
 3                                            /s/ George M. Lee
                                              George M. Lee
 4
 5                                            Attorneys for Plaintiffs Adam Brandy, et
                                              al.
 6
 7   Dated: September 18, 2020                LAWRENCE BEACH ALLEN &
 8                                            CHOI, PC
 9                                            /s/ Jin S. Choi
10                                            Jin S. Choi

11                                            Attorneys for Defendants County of Los
                                              Angeles, Sheriff Alex Villanueva, and
12                                            Barbara Ferrer
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               10
                                 PARTIES’ JOINT RULE 26(f) REPORT
                                       CASE NO. 2:20-cv-2874
